McBride, J.
The appellants assign twelve alleged errors. They have, however, failed to discuss any except the •first, and the others are, for that reason, waived. It is indeed questionable if there is any discussion of any question presented by the record. The first error assigned is that the court erred in overruling a demurrer to" the complaint. Counsel, assuming that the complaint proceeds upon a certain theory, cite authorities to show it bad. An examination of the complaint renders it clear that they have entirely misconceived its theory and scope, and neither the argument nor the authorities cited are in point. 'So far as the other alleged errors are concerned, counsel have contented themselves with the assertion of their opinion that the court erred, without either argument or authority cited, and, indeed, without indicating the character or nature of the asserted error. The rules of appellate procedure will not justify us in spending time in the examination of the record for the discovery and correction of alleged errors which counsel have not seen fit to discuss. Elliott’s Appellate Procedure, section 445.
The judgment of the Circuit Court is affirmed.